Citation Nr: 0946179	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  07-32 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected osteoarthritis of the thoracolumbar spine rated as 
20 percent disabling prior to September 8, 2008 and as 40 
percent disabling thereon.  

2.  Entitlement to a disability rating in excess of 20 
percent for the service-connected osteoarthritis of the 
cervical spine. 

3.  Entitlement to a disability rating in excess of 20 
percent for the service-connected left arm radiculopathy.   

4.  Entitlement to a disability rating in excess of 10 
percent for the service-connected residuals of a fracture of 
the left fibula.  

5.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1948 to June 
1949, July 1951 to October 1955, and from November 1956 to 
December 1972.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in December 2006 of the 
RO.  

An October 2008 rating decision assigned a 40 percent rating 
to the service-connected thoracolumbar spine disability 
beginning on September 8, 2008.   

In a January 2002 rating decision, the RO denied the claims 
for a disability rating in excess of 20 percent for the 
service-connected left arm radiculopathy and a disability 
rating in excess of 20 percent for the service-connected 
cervical, thoracic, and lumbar spine disabilities.  The 
Veteran was notified of this decision in February 2002 and he 
filed a timely Notice of Disagreement in February 2002.  A 
Statement of the Case was not issued.  

Under these circumstances, a Statement of the Case should be 
issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The 
Board is required to remand, rather than refer, this issue.  
Id.  

The Board notes that in October 2007, the Veteran requested a 
hearing before the Board.  However, the Veteran subsequently 
withdrew his request in May 2009.   
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The issues of an increased rating for the service-connected 
osteoarthritis of the thoracolumbar spine rated as 20 percent 
disabling prior to September 8, 2008 and as 40 percent 
disabling thereon; an increased rating in excess of 20 
percent for the service-connected osteoarthritis of the 
cervical spine; a disability rating in excess of 10 percent 
for the service-connected fracture of the left fibula; a 
disability rating in excess of 20 percent for the service-
connected left arm radiculopathy; and a total rating based 
upon individual unemployability due to service-connected 
disabilities prior to September 8, 2008 are addressed in the 
REMAND portion of this document and are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  Service connection is in effect for osteoarthritis of the 
thoracolumbar spine rated as 40 percent disabling effective 
on September 8, 2008; osteoarthritis of the cervical spine 
rated as 20 percent disabling; radiculopathy of the left arm 
rated as 20 percent disabling; fracture of the left fibula 
rated as 10 percent disabling; and calcified radiodensity of 
the lung rated as no percent disabling; for a combined 
service-connected rating of 70 percent beginning on September 
8, 2008.   

2.  Beginning on September 8, 2008, the service-connected 
disabilities are shown to have been productive a level of 
industrial incapacity the would equate with the Veteran being 
precluded from securing or following a substantially gainful 
occupation consistent with his educational and occupational 
background.  




CONCLUSION OF LAW

The criteria for the assignment of a total rating based upon 
individual unemployability due to service-connected 
disability are met beginning on September 8, 2008.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.340, 3.341, 4.16 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

To the extent that the action taken hereinbelow is fully 
favorable to the Veteran, further discussion of VCAA is not 
required at this time.  


Legal Criteria

Total disability meriting a 100 percent schedular rating 
exists "when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  
38 C.F.R. §§ 3.340(a)(1), 4.15.  

Where the schedular disability rating is less than 100 
percent, a total rating due to individual unemployability may 
nonetheless be assigned if a veteran is rendered unemployable 
as a result of service-connected disabilities, provided that 
certain regulatory requirements are satisfied.  See 38 C.F.R. 
§§ 3.341(a), 4.16(a).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  For the above 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) Disability of one or both lower 
extremities, including the bilateral factor, if applicable, 
(2) disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  38 C.F.R. § 4.16.  

"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  

In Faust v. West, 13 Vet. App. 342 (2000), the United States 
Court of Appeals for Veterans Claims (Court) defined 
"substantially gainful employment" as an occupation that 
provides an annual income that exceeds the poverty threshold 
for one person, irrespective of the number of hours or days 
that the veteran actually works and without regard to the 
veteran's earned annual income...."  

Other factors to be considered in determining whether a 
veteran is unemployable are his level of education, his 
employment history, and his vocational attainment.  See Hyder 
v. Derwinski, 1 Vet. App. 221, 223 (1992).  However, 
advancing age, any impairment caused by conditions that are 
not service connected, and prior unemployability status must 
be disregarded when determining whether the veteran currently 
is unemployable.  38 C.F.R. § 4.16(a).  

Additionally, where the percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  


Analysis

Service connection is in effect for osteoarthritis of the 
thoracolumbar spine rated as 40 percent disabling beginning 
on September 8, 2008; osteoarthritis of the cervical spine 
rated as 20 percent disabling; radiculopathy of the left arm 
rated as 20 percent disabling; fracture of the left fibula 
rated as 10 percent disabling; and calcified radiodensity of 
the lung rated as no percent disabling; for a combined 
service-connected rating of 70 percent beginning on September 
8, 2008.   

With the rating for the Veteran's lumbar spine disability at 
40 percent from September 8, 2008, he meets the schedular 
criteria of 38 C.F.R. § 4.16(a) with a combined rating of 70 
percent as of September 8, 2008.  The issue remains whether 
the service-connected disabilities preclude him from engaging 
in substantial gainful employment (i.e., work that is more 
than marginal, which permits the individual to earn a "living 
wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

The evidence in this case preponderates in favor of the 
Veteran's claim.  The September 8, 2008 VA examination report 
shows that the Veteran had significant functional limitations 
due to the service-connected lumbar and cervical spine 
disabilities.  The examiner commented on the functional 
limitations caused by the service-connected cervical spine 
and thoracolumbar spine disabilities.  

The examiner stated that the Veteran was limited in sedentary 
and physical activities due to the levels of pain and 
significantly reduced range of motion in both the cervical 
and lumbar spines.  The examiner stated that the Veteran was 
unable to do chores and had limitations in all other 
activities of daily living.    

The September 2008 VA examination report indicates that the 
Veteran reported that the service-connected osteoarthritis of 
the cervical spine, currently rated as 20 percent disabling, 
caused pain across the entire cervical spine.  The Veteran 
described the pain as mild to severe.  The pain was constant 
and daily.  

The Veteran reported having had flare-ups of pain that were 
severe and were related to mild activity or trips.  
Precipitating factors were daily activities such as just 
riding in a car.  

An examination showed that the cervical spine had limited 
range of motion with pain.  The Veteran reported having pain 
before range of motion testing.  The examiner stated that the 
service-connected cervical spine disability caused severe 
impairment in the Veteran's ability to perform the following 
daily activities: chores, shopping, exercise, recreation and 
traveling.  

The service-connected cervical spine disability was noted to 
cause moderate impairment in the Veteran's ability to dress, 
and mild impairment in the Veteran's ability to perform 
toilet and grooming activities.  

The Veteran reported that the service-connected 
osteoarthritis of the thoracolumbar spine caused pain across 
the upper lumbar spine.  He described the pain as moderate to 
severe.  The pain was constant and daily.  

The Veteran reported that he had flare-ups of pain that were 
severe and the flare-ups were related to mild activity or 
trips.  Precipitating factors were daily activities such as 
just riding in a car.  

An examination showed that the lumbar spine had limited range 
of motion with pain.  The Veteran reported having pain before 
range of motion testing.  The examiner stated that the 
service-connected thoracolumbar spine disability caused 
severe impairment in the Veteran's ability to perform the 
following daily activities: chores, shopping, recreation and 
traveling.  

The service-connected thoracolumbar spine disability caused 
moderate impairment in the Veteran's ability to exercise, 
dress, feed himself, bath, dress, and perform toilet and 
grooming activities. 

The medical evidence shows that the Veteran has undergone 
epidural steroid injections in an attempt to control the 
pain, but without significant relief.  He also used lidocaine 
patches to control the pain.  

Accordingly, the Board finds that the service-connected 
disabilities that include the cervical and thoracolumbar 
spine conditions currently are shown to preclude the Veteran 
from securing or following a substantially gainful occupation 
beginning on September 8, 2008.  

The evidence of record shows that the Veteran worked at 
Department of Motor Vehicle license examiner and retired in 
1993 due to age and duration of work.  This type of 
employment was sedentary employment.  

The medical evidence, specifically the September 2008 VA 
examination report, establishes that the service-connected 
cervical and thoracolumbar spine disabilities cause 
limitations in performing both sedentary and physical 
activities due to serious levels of pain and significantly 
reduced range of motion.  

The medical evidence establishes that the service-connected 
cervical and lumbar spine disabilities by themselves cause 
severe impairment in the Veteran's ability to travel, an 
antalgic gait and cause the Veteran to be prevented from 
standing for more than a few minutes.  

The Board finds that the service-connected disabilities cause 
functional limitations which preclude the Veteran from 
substantially gainful employment consistent with his former 
occupation as driver's license examiner or other work in an 
office or at sedentary occupation.  

The Board finds that the evidence in this case supports the 
Veteran's claim, and that, in extending the benefit of the 
doubt to the Veteran, a total rating based upon individual 
unemployability due to service-connected disability is 
warranted beginning on September 8, 2008.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Accordingly, on this record, a total rating based on 
individual unemployability due to service-connected 
disability is granted, effective on September 8, 2008.  


ORDER

Beginning on September 8, 2008, a total disability rating 
based on individual unemployability due to service-connected 
disability is granted, subject to the regulations controlling 
the disbursement of VA monetary benefits.  


REMAND

In a January 2002 rating decision, the RO denied entitlement 
to a disability rating in excess of 20 percent for left arm 
radiculopathy and entitlement to a disability rating in 
excess of 20 percent for the cervical, thoracic and lumbar 
spine disabilities.  The Veteran was notified of this 
decision in February 2002 and he filed a Notice of 
Disagreement in February 2002.  A Statement of the Case was 
not issued.  Under these circumstances, a statement of the 
case should be issued.  See Manlicon v. West, 12 Vet. App. 
238 (1999).  

The record shows that, after the January 2002 rating decision 
was issued, the Veteran filed another claim for an increased 
rating for the spine disabilities in November 2005.  

A March 2006 rating decision assigned separate 20 percent 
ratings to the cervical spine and thoracolumbar spine 
osteoarthritis beginning on November 16, 2005.  

A December 2006 rating decision denied higher ratings for the 
cervical spine and thoracolumbar spine disabilities.  The 
Veteran was notified of this decision in December 2006 and he 
filed a Notice of Disagreement in June 2007.  A Statement of 
the Case was issued in October 2007.  

The pertinent regulations provide that a Statement of the 
Case issued to an appellant must be complete enough to allow 
the appellant to present his or her argument before the Board 
and must contain a summary of the applicable laws and 
regulations, with appropriate citations, and a discussion of 
how such laws and regulations affect the determination.  38 
U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 19.29 (2009).  

The Board finds that the Statement of the Case issued in 
October 2007 was not a sufficient response to the February 
2002 Notice of Disagreement because it did not address the 
pertinent evidence relating to the issues of increased 
ratings for the cervical spine and thoracolumbar spine 
disabilities since the claim for the increase was filed in 
January 2001 or the issue of a higher rating for the left arm 
radiculopathy.  

Further, the October 2007 Statement of the Case did not 
consider the former spine regulations which were in effect 
prior to and from September 23, 2002.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285 to 5295 (effective prior to September 
23, 2002 and from September 23, 2002 to September 25, 2003).  

To ensure due process, on remand, the RO should issue a 
Statement of the Case in response to the February 2002 Notice 
of Disagreement that includes the laws and regulations 
pertaining to claims for increased ratings for the cervical 
and thoracolumbar spine disabilities and left arm 
radiculopathy and a citation to and discussion of the 
pertinent law and regulations including the former spine 
regulations at 38 C.F.R. § 4.71a, Diagnostic Codes 5285 to 
5295 (effective prior to September 23, 2002 and from 
September 23, 2002 to September 25, 2003).  

The Board finds that the Veteran must be given an appropriate 
period of time to respond thereto.  

The Board finds that adjudication of the claim for 
entitlement to a total compensation rating based on 
individual unemployability prior to September 8, 2008, must 
be deferred pending the outcome of the adjudication of the 
above claims.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998);  Holland v. Brown, 6 Vet. App. 443 (1994).  

The Veteran raised the issue of a total compensation rating 
based upon individual unemployability in the November 2005.  
As discussed, the claim for a total rating based upon 
individual unemployability due to service-connected 
disabilities was granted from September 8, 2008.  

The issue of entitlement to a total rating based upon 
individual unemployability prior to September 8, 2008 is 
still on appeal.  If after adjudication of the above 
increased rating claims, if the percentage requirements are 
not met under 38 C.F.R. § 4.16, the RO should consider 
entitlement to a total rating due to individual 
unemployability on an extraschedular basis.  38 C.F.R. 
§§ 3.321(b), 4.16(b).  

Regarding the claim for an increased rating for left fibula 
fracture, the Board finds that additional development is 
necessary before a decision can be made on the merits.  

VCAA specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  

The Veteran was afforded a VA examination in September 2008.  
The left fibula was examined.  However, the VA examination 
did not adequately report all symptoms due to the fracture of 
the left fibula such as whether the fracture of the left 
fibula causes slight, moderate, or marked knee or ankle 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(VA's duty to assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one").  Accordingly, the Veteran should be afforded another 
VA examination.  

The RO should also contact the Veteran by letter and request 
that he provide sufficient information, and if necessary 
authorization, to enable the RO to obtain any pertinent non-
VA or VA treatment records showing treatment of the service-
connected disabilities.  The RO should make an attempt to 
obtain any treatment records identified by the Veteran.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should take appropriate steps 
to contact the Veteran and ask him to 
identify all VA and non-VA medical 
treatment of the service-connected 
disabilities.  The letter should request 
sufficient information to identify the 
health care providers, and if necessary, 
signed authorization, to enable VA to 
obtain any additional evidence.  If the 
Veteran adequately identifies the health 
care providers and provides the completed 
authorizations, request legible copies of 
all pertinent clinical records that have 
not been previously obtained, and 
incorporate them into the Veteran's 
claims file.  

2.  The RO should issue a Statement of 
the Case for the issues of higher 
disability evaluations for the service-
connected cervical and thoracolumbar 
spine disabilities since January 2001 and 
a higher rating for the service-connected 
left arm radiculopathy.  The RO should 
address the former and revised rating 
criteria for spine disabilities.  Only if 
the Veteran perfects an appeal should the 
claim(s) be certified to the Board and 
any necessary development should be 
conducted.  

3.  The RO should schedule the veteran 
for a VA examination to determine the 
current nature and severity of the 
service-connected fracture of the left 
fibula.  The Veteran's VA claims folder 
must be made available to the examiner 
for review in connection with the 
examination.  

The examiner should report all 
manifestations due to the residuals of 
the fracture of the left fibula.  The 
examiner should report whether there is 
nonunion or malunion of the left fibula 
and whether there is loose motion 
requiring a brace.  The examiner should 
indicate whether the fracture of the left 
fibula causes a left ankle or knee 
disability and if so, express an opinion 
as to the severity of such disability 
(slight, moderate, or marked).  The 
examiner should report whether the 
functional impairment due to the left 
fibula fracture is marked, moderate, or 
slight.  

4.  Following completion of all indicated 
development, the RO readjudicate the 
issues remaining on appeal in light of 
all the evidence of record.  If any 
benefit sought remains denied, then the 
RO should furnish a Supplemental 
Statement of the Case to the Veteran and 
his representative and afford them with a 
reasonable opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


